DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. jp2019195451, filed on 28 October 2019.

Claim Objections
Claims 3-13  objected to because of the following informalities:
Claim 3: “bead member, a width of the second contiguous…”
Claim 4: “bead member, a width of the protruding region…”
Claim 5: “bead member, a width of the first contiguous…”
Claim 6: “bead member, a width of the base region…”
Claim 7: “bead member, a width of the basal region…”
Claim 8: “bead member, an average width of the first rubber region is greater than an average width of the second rubber region.”
Claim 9: “bead member, a height of the first rubber region is greater than a height of the second rubber region.” 
Claim 10: “bead member, a width of the second rubber…”
Claim 11: “bead member, a height of the second contiguous region is not less than 30% of a height of the second rubber region.”
a height of the first rubber region is not less than 60% of a height of the bead filler region.”
Claim 13: “than 45 mm, and a height of the second rubber region..”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer circumferential surface of a carcass ply member” in L3-4. There is insufficient antecedent basis for this limitation in the claim.
As claims 2-14 are directly/indirectly dependent on claim 1, they stand as rejected for similar reasons.
Claim 4 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claim 3 or a new instance.
As claims 5-10 are directly/indirectly dependent on claim 4, they stand as rejected for similar reasons.

As claims 6-9 are directly/indirectly dependent on claim 5, they stand as rejected for similar reasons.
Claim 6 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claims 3, 4 or 5 or a new instance.
As claims 7-9 are directly/indirectly dependent on claim 6, they stand as rejected for similar reasons.
Claim 6 also recites the limitation “a bead core region”. It is unclear whether this refers to the same “bead core region” referred to in claim 1 or a new instance.
As claims 7-9 are directly/indirectly dependent on claim 6, they stand as rejected for similar reasons.
Claim 7 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claims 3, 4, 5 or 6 or a new instance.
As claims 8-9 are directly/indirectly dependent on claim 7, they stand as rejected for similar reasons.
Claim 8 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claims 3, 4, 5, 6, or 7 or a new instance.
As claim 9 is directly dependent on claim 8, it stands as rejected for similar reasons.

Claim 10 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claims 3 or 4 or a new instance.
Claim 11 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claim 3 or a new instance.
Claim 13 recites the limitation "a section taken along a diameter of the cylindrical bead member”. It is unclear whether this refers to the same "a section taken along a diameter of the cylindrical bead member” referred to in claim 12 or a new instance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski (US6972061) in view of Ito (US20120168052).
Regarding claim 1, Kubinski discloses a tire manufacturing method comprising:
causing a bead member having a bead core region and a bead filler region to be wrapped cylindrically about the outer circumferential surface of a carcass ply member which is wrapped cylindrically about a drum (Fig 2D-E);
and causing an outer zone of the carcass ply member to be folded back upon itself by way of a folded region so as to envelop the bead member (Fig 2D-E).
	While Kubinski does not disclose that the bead filler region comprises a first rubber region that is contiguous with the bead core region, and a second rubber region that is contiguous with the first 
    PNG
    media_image1.png
    412
    797
    media_image1.png
    Greyscale
[AltContent: textbox (Edited Ito Fig 2 delineating the various regions claimed)]and reduce strain concentration ([0034]), which would weaken the tire.

	Regarding claim 2, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Kubinski teaches that the method further comprises a folding fixture presses on the carcass ply member that has been folded back upon itself in such fashion that pressure is directed toward an end of the carcass ply member from the folded region of the carcass ply member so as to cause the 
	Regarding claim 3, modified Kubinski teaches all limitations of claim 2 as set forth above. Additionally, Ito teaches that wherein the second rubber region comprises, at a base side thereof, a second contiguous region that is contiguous with the first contiguous region; and as viewed in a section taken along a diameter of the cylindrical bead member, width of the second contiguous region decreases as one proceeds toward the base of the second rubber region (see Edited Ito Fig 2 above).
	Regarding claim 4, modified Kubinski teaches all limitations of claim 3 as set forth above. Additionally, Ito teaches that the second rubber region comprises, at a tip side thereof, a protruding region that protrudes from the first rubber region, and as viewed in a section taken along a diameter of the cylindrical bead member, width of the protruding region is constant (see Edited Ito Fig 2 above).
	Regarding claim 5, modified Kubinski teaches all limitations of claim 4 as set forth above. Additionally, Ito teaches that when viewed in a section taken along a diameter of the cylindrical bead member, width of the first contiguous region decreases as one proceeds toward the tip of the first rubber region (see Edited Ito Fig 2 above).
	Regarding claim 6, modified Kubinski teaches all limitations of claim 5 as set forth above. Additionally, Ito teaches that the first rubber region comprises, at a base side thereof, a basal region that is contiguous with a bead core region, and as viewed in a section taken along a diameter of the cylindrical bead member, width of the basal region decreases as one proceeds toward the tip of the first rubber region (see Edited Ito Fig 2 above).

	Regarding claim 8, modified Kubinski teaches all limitations of claim 7 as set forth above. Additionally, Ito teaches that when viewed in a section taken along a diameter of the cylindrical bead member, average width of the first rubber region is greater than average width of the second rubber region (see Edited Ito Fig 2 above).
	Regarding claim 9, modified Kubinski teaches all limitations of claim 8 as set forth above. Additionally, Ito teaches that when viewed in a section taken along a diameter of the cylindrical bead member, height of the first rubber region is greater than height of the second rubber region (see Edited Ito Fig 2 above).
	Regarding claim 12, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Ito teaches that when viewed in a section taken along a diameter of the cylindrical bead member, height of the first rubber region is not less than 60% of height of the bead filler region (see Edited Ito Fig 2 above).
	Regarding claim 13, modified Kubinski teaches all limitations of claim 12 as set forth above. While modified Kubinski does not explicitly teach that when viewed in a section taken along a diameter of the cylindrical bead member, the height of the bead filler region is not less than 60 mm, the height of the first rubber region is not greater than 45 mm, and height of the second rubber region is not greater than 45 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, since it has been held that discovering an optimum value of a result effective variable involved only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to .

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski (US6972061) and Ito (US20120168052) in view of Miyazaki (JP2012224678).
Regarding claim 10, modified Kubinski teaches all limitations of claim 4 as set forth above. While modified Kubinski does not teach that when viewed in a section taken along a diameter of the cylindrical bead member, the width of the second rubber region is not greater than 3 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so, as Miyazaki, which is within the tire manufacturing art, teaches that the second rubber region (“strip apex” (12)) should have a width less than 2.0 mm ([0085], which encompasses part of the range of no greater than 3 mm) to not impair steering stability ([0085]).
Regarding claim 14, modified Kubinski teaches all limitations of claim 1 as set forth above. While modified Kubinski does not explicitly teach that a material of the first rubber region is the same as a material for the second rubber region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Miyazaki, which is within the tire manufacturing art, teaches that a first rubber region (“bead apex” (4)) and a second rubber region (“strip apex” (12)) can have the same material (in this case a rubber composition) for the benefit of preventing separation between the two regions, improving the tire’s durability ([0074]).

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski (US6972061) in view of Delias (US5529104).
Regarding claim 1, Kubinski discloses a tire manufacturing method comprising:

and causing an outer zone of the carcass ply member to be folded back upon itself by way of a folded region so as to envelop the bead member (Fig 2D-E).
	While Kubinski does not disclose that the bead filler region comprises a first rubber region that is contiguous with the bead core region, and a second rubber region that is contiguous with the first rubber region; and wherein when the bead member is wrapped about the outer circumferential surface of the carcass ply member, the second rubber region is already contiguous with the first rubber region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Delias, which is within the tire bead art, teaches that the bead filler region can comprise of a first rubber region (“elastomer mix” (64)) that is contiguous with the bead core region (“bead wire” (4), Fig 1), and a second rubber region that is contiguous with the first rubber region (“reinforcement” (6)); and wherein when the bead member is wrapped about the outer circumferential surface of the carcass ply member, the second rubber region is already contiguous with the first rubber region (Fig 1) for the benefit of reducing vibration in the tire (Abstract), which would improve ride comfort.
	Regarding claim 2, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Kubinski teaches that the method further comprises a folding fixture presses on the carcass ply member that has been folded back upon itself in such fashion that pressure is directed toward an end of the carcass ply member from the folded region of the carcass ply member so as to cause the carcass ply member to be compression bonded to the bead member (Fig 2E) while Delias teaches that the first rubber region comprises a first contiguous region arranged at a tip side thereof, the second rubber region is contiguous with the first contiguous region, and when the carcass ply member is 
	Regarding claim 3, modified Kubinski teaches all limitations of claim 2 as set forth above. Additionally, Delias teaches that wherein the second rubber region comprises, at a base side thereof, a second contiguous region that is contiguous with the first contiguous region; and as viewed in a section taken along a diameter of the cylindrical bead member, width of the second contiguous region decreases as one proceeds toward the base of the second rubber region (Fig 1).
	Regarding claim 4, modified Kubinski teaches all limitations of claim 3 as set forth above. Additionally, Delias teaches that the second rubber region comprises, at a tip side thereof, a protruding region that protrudes from the first rubber region, and as viewed in a section taken along a diameter of the cylindrical bead member, width of the protruding region is constant (Fig 1).
	Regarding claim 5, modified Kubinski teaches all limitations of claim 4 as set forth above. Additionally, Delias teaches that when viewed in a section taken along a diameter of the cylindrical bead member, width of the first contiguous region decreases as one proceeds toward the tip of the first rubber region (Fig 1).
	Regarding claim 6, modified Kubinski teaches all limitations of claim 5 as set forth above. Additionally, Delias teaches that the first rubber region comprises, at a base side thereof, a basal region that is contiguous with a bead core region, and as viewed in a section taken along a diameter of the cylindrical bead member, width of the basal region decreases as one proceeds toward the tip of the first rubber region (Fig 1).
	Regarding claim 7, modified Kubinski teaches all limitations of claim 6 as set forth above. Additionally, Delias teaches that when viewed in a section taken along a diameter of the cylindrical bead member, width of the first rubber region decreases as one proceeds toward the tip of the first rubber region (Delias).

Regarding claim 11, modified Kubinski teaches all limitations of claim 3 as set forth above. Additionally, Delias teaches that when viewed in a section taken along a diameter of the cylindrical bead member, height of the second contiguous region is not less than 30% of height of the second rubber region (Fig 1).
Regarding claim 12, modified Kubinski teaches all limitations of claim 1 as set forth above. Additionally, Delias teaches that when viewed in a section taken along a diameter of the cylindrical bead member, height of the first rubber region is not less than 60% of height of the bead filler region (Fig 1).
Regarding claim 13, modified Kubinski teaches all limitations of claim 12 as set forth above. While modified Kubinski does not explicitly teach that when viewed in a section taken along a diameter of the cylindrical bead member, the height of the bead filler region is not less than 60 mm, the height of the first rubber region is not greater than 45 mm, and height of the second rubber region is not greater than 45 mm, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, since it has been held that discovering an optimum value of a result effective variable involved only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to use the claimed ranges for the purpose of minimizing the weight of the bead filler and therefore the tire, which would decrease fuel efficiency.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski (US6972061) and Delias (US5529104) in view of Miyazaki (JP2012224678).

Regarding claim 14, modified Kubinski teaches all limitations of claim 1 as set forth above. While modified Kubinski does not explicitly teach that a material of the first rubber region is the same as a material for the second rubber region, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Miyazaki, which is within the tire manufacturing art, teaches that a first rubber region (“bead apex” (4)) and a second rubber region (“strip apex” (12)) can have the same material (in this case a rubber composition) for the benefit of preventing separation between the two regions, improving the tire’s durability ([0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bondu (US20130146202, Fig 2), Itoi (US20010010246, Fig 4) and Nakama (JP200730183, Fig 3, 5) all disclose a tire structure comprising a first rubber region contiguous to a bead core region, a second rubber region contiguous with the bead core region with the second rubber region having a protruding region, with the second rubber region arranged between the first rubber region and an outer zone of the carcass ply member. Tsuruta (US5876527, Fig 2-5) discloses a tire structure comprising a first rubber region contiguous to a bead core region, a second rubber region contiguous with the bead core region with the second rubber region having a protruding region, with the second rubber region having .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749